The plaintiff sought, first, to have the shares of Alexander S. and William W. Johnston refunded to him for his indemnity, and, second, to subject the residue of the leasehold interest in the hands of the defendant Brittain, and the debt due the latter by Joseph S. Pugh for the purchase of part of it, to the satisfaction of the debt due the defendant Cotton, to whose rights he claimed to be substituted.
I think that the plaintiff's equity to have an indemnity from two-fifths of the estate of Henry Johnston, now in the hands of the defendant Cotton, to which Alexander S. and William W. Johnston are entitled, is quite *Page 185 
obvious. The action brought on the administration bond was in reality the suit of the next of kin of Henry W. Johnston. The Governor, in whose name it was brought, was a mere trustee for them, and the administrator de bonisnon their agent. Alexander S. Johnston can have no claim to an indemnity for his own mismanagement, against his own surety for the faithful discharge of his duty; yet in reality, as regards his fifth, the action on the bond was of that character and for that purpose. Nor has William W. Johnston a right to seek from his cosurety an indemnity further than for one-half of the burden; and it will exhaust, as it appears, the whole of his one-fifth to equalize the burden of the cosurety. There can, therefore, be no pretense for sustaining the action, either for the benefit of the principal Alexander S. or the cosurety, William W. And if the action ought not to have been sustained, the circumstance of the money being paid cannot alter the rights of the parties in this Court, where the equity set up afforded no protection at law. The administrator de bonis non must pay to the plaintiff the two-fifths parts of Alexander and William.
As to the claim set up to the leasehold estates in the hands of the executor of William Johnston, and the money due from Pugh for the purchase of a part of them from William Johnston, I can perceive no higher claims to them on the part of the plaintiff than those of any other creditor of William Johnston. The payment of the purchase money by the surety gives him no specific lien; and even had he lien of a vendor, that I believe has never been held to extend to chattel interests. As far as I can perceive at present, as to anything except the two-fifths parts of Henry Johnston's estate, the plaintiff must stand as a general creditor.
PER CURIAM.               Let the decree be entered accordingly.
(337)